Larsen, J.
(dissenting). I respectfully dissent from the Court’s order in this case. I would reverse the judgment of the Court of Appeals and remand this case to the Public Service Commission for further proceedings.
MCL 460.6a(8) provides that the inflation-adjusted limit for recovery of an energy plant’s fuel and variable operation and maintenance costs *886does not apply to “costs that are incurred due to changes in federal or state environmental laws or regulations that are implemented after” October 6, 2008. The Court of Appeals majority erred by conflating the implementation of the nitrogen oxide regulations at issue in this case with the legal effective date of those regulations. Amajority of this Court also errs by requiring the “change!] in [the] federal or state environmental lawO or regulation!]” to have occurred after October 6, 2008. Both of these readings of MCL 460.6a(8) fail to take into account that changes to regulatory and legal schemes often are put into effect over an extended period of time, and the Legislature recognized this by using the word “implemented” in MCL 460.6a(8). As a result, even though the regulations at issue here were promulgated and had a legal effective date before October 6, 2008, they were not “implemented” until 2009, when they imposed new restrictions on appellant’s nitrogen oxide emissions.
Viviano, J., joined the statement of Lassen, J.